Citation Nr: 1123139	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-operative left shoulder disability.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, status post fusion.

3.  Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1976 and from January 1991 to July 1991.  Also, the Veteran had Air Force Reserve service.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.

In December 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  During the hearing, the Veteran submitted additional evidence and waived any right to initial RO consideration of the evidence.

The Board also notes that the Veteran's November 2008 claim specifically states that he is seeking entitlement to service connection for chronic sinusitis.  Although a claimant may describe only a particular disability in a service connection claim, the claim should not necessarily be limited to that disability.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims' has indicated that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction his condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board observes that the Veteran's medical records show that he has been assessed with acute and chronic sinusitis, seasonal and perennial allergic rhinitis, upper respiratory infections, and persistent right sided drainage status post multiple sinus procedures.  The Veteran also contends that his symptoms have been present since 1969.  Therefore, the Board finds that the Veteran's November 2008 claim encompasses all of the Veteran's current respiratory disabilities.  The Board has therefore described the underlying issue as one of entitlement to service connection for a respiratory disability.

The issue of entitlement to service connection for respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the competent medical evidence is at least in a state of equipoise regarding the question of whether the Veteran's post-operative left shoulder disability is related to service.

2.  The weight of the competent medical evidence is at least in a state of equipoise regarding the question of whether the Veteran's degenerative disc disease of the cervical spine, status post fusion, is related to service.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for post-operative left shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  With the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for degenerative disc disease of the cervical spine, status post fusion.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

In this case, the Veteran contends that his cervical spine disability and left shoulder disabilities are related to his active duty service.  As already noted, the Veteran served on active duty from January 1969 to July 1976 and from January 1991 to July 1991, and also had service with the Air Force Reserve.


Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran contends that both his cervical spine disability and left shoulder disability are related to a February 1991 injury, which occurred while he was stationed in Dhahran, Saudi Arabia.  Specifically, the Veteran claims that he fell while wearing his full chemical warfare gear, and that his hand, arm, and head hit the ground in an unorthodox fashion.  The Veteran reported that he did not seek medical treatment for this injury while on active duty service, but that he took medication for the pain.  In addition, the Veteran contends that he felt a strain in May 1990, when he twisted his left arm backwards during pre-flight duties, which may also be related to his current disabilities.  The Board notes that a July 2009 statement from a fellow service member states that he witnessed the Veteran fall down and injure himself in February 1991.  The fellow service member also stated that the Veteran complained about neck and shoulder pain, and also took some medication for the pain.

A private treatment record from October 1990 states that the Veteran had calcific tendonitis of his left shoulder, for which he received an injection in June 1990, with complete clearing of the calcium, but that he still had some slight impingement symptoms laterally, on hyperabduction of the left shoulder.  The physician stated that the Veteran may have had some subacromial bursal scarring which was impinging and giving some symptoms.  A subsequent October 1990 treatment record states that the Veteran continued to have some impingement -type symptoms, as well as some soreness in the neck with occasional numbness in the left arm, which was fleeting.  X-rays of the Veteran's cervical spine revealed that his disc spaces were satisfactorily maintained with only slight sharpening of the antero-inferior body of C4 indicating some early minimal spondylytic changes.

The Board notes that the Veteran's June 1991 Report of Medical History documents that the Veteran denied currently having or ever having had a painful or "trick" shoulder or recurrent back pain.  Also, the June 1991 Report of Medical Examination documents that the Veteran's neck and upper extremities were clinically evaluated as normal.

A private treatment record from October 1992 states that the Veteran had complaints of a vague pain in his left flank that radiated around to the left lower quadrant.  The physician stated that the pain was most likely musculoskeletal pain.

A private treatment record from September 1994 states that the Veteran had a spontaneous onset of pain in the neck, which radiated down his arm and into his hand for the past few days.  The Board notes that the Veteran stated in July 2009 that the onset of this pain was not during a period of Air Force duty.  An operating record from September 1994 states that the Veteran underwent an anterior cervical diskectomy and interbody fusion with the use of the operating microscope for left C6-7 cervical disc herniation.

The Board notes that the Veteran's medical records document current cervical spine and left shoulder disabilities.  The Board notes that the Veteran underwent surgery for his left shoulder disability in April 2008.

In support of his claim, the Veteran submitted two private medical opinions, which were dated in November 2010 and December 2010.  The physician who wrote the November 2010 opinion reviewed the Veteran's service medical records, obtained a medical history from the Veteran, and examined the Veteran.  The physician opined that the Veteran's continued neck pain with radiculopathy and left shoulder pain were a continuation of the problems he suffered during his military service.  The physician also opined that it was possible that the Veteran's degenerative disc disease of the cervical spine, which required surgical fusion, and persistent radiculopathy were either caused by or aggravated by the injury that occurred while the Veteran was on active duty during Operation Desert Shield/Desert Storm.  The physician further stated that any subsequent wear and tear caused by the rigors of active duty and active duty training and aging only hastened the process.  The physician opined that it was just as likely as not that the Veteran's recurrent issues were related to his active duty service.

The physician who wrote the December 2010 opinion stated that he reviewed the Veteran's service and post-service medical records, as well as administered annual FAA examinations.  The physician opined that the Veteran's degenerative disc disease, post surgical fusion of the cervical spine with associated radiculopathy, along with left shoulder SLAP repair were a continuation of the problems he suffered during his active duty service.  The physician further opined that it was more likely than not that the Veteran's cervical spine disability and left shoulder disability were either caused by or aggravated by the injury that occurred while the Veteran was on active duty service in 1991.  The physician stated that any subsequent wear and tear caused by the rigors of active duty, active duty for training, along with aging until his military retirement in 1997 only hastened the process.

Also, the Board notes that the Veteran submitted multiple statements and testified during a Board hearing in December 2010.

The Veteran's essential contentions are that he injured his cervical spine and left shoulder in February 1991, that he currently has cervical spine and left shoulder disabilities, and that these current disabilities are related to his February 1991 injury.  The Board finds the Veteran's lay statements and testimony regarding his in-service injury to be both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  In addition, the July 2009 statement from the Veteran's fellow service member corroborates the Veteran's assertions.

With regard to a nexus to service, the November 2010 and December 2010 private medical opinions concluded that it was at least as likely as not that the Veteran's current cervical spine disability and left shoulder disability were related to his active duty service and specifically his February 1991 injury.  The Board notes that it appears as though the Veteran conveyed his pertinent medical history, which, as noted above, has been accepted by the Board.  Also, the Board finds that the Veteran's lay statements and testimony regarding his cervical spine disability and left shoulder disability support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In this case, the Board is presented with an evidentiary record which is not entirely clear.  However, the Veteran's statements and testimony were credible; therefore, the Board finds that the Veteran injured his cervical spine and left shoulder in February 1991.  With regard to a nexus to service, the November 2010 and December 2010 private medical opinions support the Veteran's claim.  The available evidence appears to be in at least a state of equipoise regarding a nexus to service.  For this reason, the benefit-of-the-doubt rule applies, and the Board concludes that service connection for cervical spine disability and left shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for service connection for cervical spine disability and left shoulder disability is granted.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By a letter dated in December 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for cervical spine disability and left shoulder disability.


ORDER

Entitlement to service connection for post-operative left shoulder disability and degenerative disc disease of the cervical spine, status post fusion, is warranted.  To this extent, the appeal is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for respiratory disability, the Board notes that the Veteran has not been afforded a VA medical examination to specifically assess the nature and etiology of this claimed disability.  In this regard, VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.

The Board notes that the Veteran contends that this disability had its onset in 1969.  A service medical record from March 1969 documents that the Veteran's sphenoid sinus appeared to be normal, his frontal sinuses were hyperplastic, his ethmoid sinuses appeared to be unremarkable, his maxillary sinuses were thought to be within normal limits, and no definite maxillary sinusitis could be seen.  The clinician's impression was that the Veteran's sinuses were thought to be normal.

Private treatment records document that the Veteran underwent septoplasty, turbinectomy and ethmoidectomy, nasal antrostomies, and uvulopharyngopalatoplasty in July 2002.

In support of his claim, the Veteran submitted two private medical opinions, dated in November 2011 and December 2011.  The physicians opined that the Veteran's respiratory disabilities were related to his active duty service, given the Veteran's continuity of symptomatology.  In this case, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, further action to obtain a clear medical opinion is necessary to allow for informed appellate review.

Lastly, in light of the need to return the case for additional development, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Charleston, South Carolina VA Medical Center since September 2009.

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed respiratory disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all respiratory disabilities found to be present.  As to each respiratory disability which is diagnosed, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the respiratory disability was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that an adequate opinion with rationale has been offered.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


